Citation Nr: 0812846	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-15 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1992 to May 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on February 13, 2007.  A 
copy of the hearing transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38  U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  The veteran has not 
received a VA neurological examination since September 2002.  
On remand, the veteran should be afforded an examination to 
determine the current nature and level of severity of his 
disability.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008), which altered the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they pertain 
to increased rating claims.  On remand the RO should provide 
corrective notice in accordance with Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for an increased rating, to include 
the following:

a. Evidence of the current worsening or 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life;

b. General notice of the requirements 
of the applicable Diagnostic Code in 
the event that the claimant is rated 
under a Diagnostic Code that contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a notable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result);

c. Notification that, in the event an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent, depending on the disability 
involved, based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and 

d. Examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation.  

2.  Schedule the veteran for a VA 
neurological examination to assess the 
current nature and severity of his 
headaches.  Any indicated studies should 
be performed and the examination report 
should comply with all AMIE protocols for 
rating migraine headaches.  The examiner 
should describe the type and frequency of 
headaches, whether they are prostrating, 
prolonged and/or severe.  The claims 
folder should be made available to the 
examiner and the examiner should 
specifically review the 2000 to 2006 VA 
outpatient clinic records when assessing 
the headache pathology.  

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
